DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to RCE filed on 1/13/2022.
Claims 1-20 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebersman  et al. U.S. Patent Publication # 2015/0222586 (hereinafter Ebersman) in view of Woodward et al. U.S. Patent Publication # 2015/0310507 (hereinafter Woodward) further in view of Audenaert et al. U.S. Patent Publication # 2014/0106799 (hereinafter Audenaert)
With respect to claim 1, Ebersman teaches a method comprising: 
receiving, by a processor, a message activity communication from a first client device (i.e. sending ideogram), the message activity communication including data about a message processed by the first client device (i.e. processing ideogram)(Paragraph 41-42, 46-48); 

accessing a first message activity score from the database that is based on the volume of past ephemeral messages exchanged between the first client device and the second client device (i.e. score on how well an ideogram is associated) (Paragraph 63-65, 76, 84-85)
adjusting the first message activity score based on the change in the volume of past ephemeral messages exchanged between the first client device and the second client device (i.e.  match score associated with ideogram may be calculated using variety of factors includes ideogram usage history of the author and based on the user’s interactions with the ideogram match score)(Paragraph 65-67, 76,  84-88), 
determining whether the first message activity score is equal to or is greater than a first threshold activity score (i.e.  highest match score still exceed the tolerance threshold )(Paragraph 85-86), and in response to the first message activity score being equal to or greater than the first threshold activity score (i.e. highest match score still exceed the tolerance threshold) (Paragraph 86), 
causing a first pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) associated with the first message activity score (i.e. presented the author with list of ideograms that have high match scores to that expression and are arranged having highest match scores first down tot lowest-scoring ideogram that still exceed the tolerance threshold) and a first textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33) associated with the first message activity score to be displayed on a user interface of the first client device and on a user interface of the second client device (i.e. upon presentation of the one or more suggested ideograms, the author may select one or more ideograms, insert the selected one or more ideogram into a message to be sent to one or more recipients(Paragraph 86, 87-88)

Woodward teaches first achievement pictograph (Fig. 41 element “crown” or Fig. 41 element 640) and first textual achievement message (“Media Giant”) (Paragraph 183).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to implement Woodward’s teaching in Ebersman’s teaching to come up with having pictograph and textual message being achievement pictograph and achievement message.  The motivation for doing so would to provide gamification award or badges for attending or participating for winning the event which can be tracked and captured on social networks.
Ebersman and Woodward does not explicitly teach ephemeral messages are associated with a message deleting trigger and are deleted and no longer accessible after a predefined duration of time elapses.
Audenaert teaches ephemeral messages are associated with a message deletion trigger and are deleted and no longer accessible after a predefined duration of time elapses (i.e. the message could be provided with a property which removes the message from the client application wherein after a predetermined delay after a participant has viewed or received this specific message, the client application automatically removes the message and displays the message “This message will self-destruct within X seconds”)(Paragraph 113). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Audenaert’s teaching in Ebersman and Woodward’s teaching to come up with having message are deleted and no longer accessible after a 
	With respect to claim 3, Ebersman, Woodward and Audenaert teaches the method of claim 1, but Ebersman further teaches further comprising: in response to the data about the message indicating a change in a volume of past messages exchanged between the first client device and the processor (i.e. the messaging platform takes into consideration the ideogram usage history of the author)(Paragraph 76, 62-65, 84-85), accessing a fourth message activity score from the database that is based on the volume of past messages exchanged between the first client device and the processor  (i.e. score on how well an ideogram is associated) (Paragraph 63-65, 76, 84-85); adjusting the fourth message activity score based on the change in the volume of past messages exchanged between the first client device and the processor (i.e.  match score associated with ideogram may be calculated using variety of factors includes ideogram usage history of the author and based on the user’s interactions with the ideogram match score)(Paragraph 65-67, 76,  84-88),  determining whether the fourth message activity score is equal to or is greater than a fourth threshold activity score  (i.e.  highest match score still exceed the tolerance threshold )(Paragraph 85-86), and in response to the fourth message activity score being equal to or greater than the fourth threshold activity score  (i.e.  highest match score still exceed the tolerance threshold )(Paragraph 85-86), causing a fourth achievement pictograph associated with the fourth message activity score and a fourth textual achievement message associated with the fourth message activity score to be displayed on a user interface of the first client device  (i.e. upon presentation of the one or more suggested ideograms, the author may select one or more ideograms, insert the selected one or more ideogram into a message to be sent to one or more recipients(Paragraph 86, 87-88).  NOTE:  Examiner would like to point out that the claim language does not distinguish how the fourth message activity score is different from the first message activity score based on which trigger.  In claim 1 and Claim 3, all of the steps (i.e. accessing, adjusting, determining, causing…) are based on message indicating in 
Although Ebersman teaches fourth pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) a fourth textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33), but Ebersman does not explicitly teach first achievement pictograph and first textual achievement message.
Woodward teaches fourth achievement pictograph (Fig. 41 element “crown” or Fig. 41 element 640) and fourth textual achievement message (“Media Giant”) (Paragraph 183).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to implement Woodward’s teaching in Ebersman’s teaching to come up with having pictograph and textual message being achievement pictograph and achievement message.  The motivation for doing so would to provide gamification award or badges for attending or participating for winning the event which can be tracked and captured on social networks.
	With respect to claim 4, Ebersman, Woodward and Audenaert teaches the method of claim 1, but Woodward further teaches wherein the first textual achievement message include an achievement notification (i.e. Media giant) (Paragraph 183)
	With respect to claim 5, Ebersman, Woodward and Audenaert teaches the method of claim 1, but Ebersman further teaches wherein the first message activity score is further based on a time frame in which the past picture messages are exchanged between the first client device and the second client device (Paragraph 63-64)
	With respect to claim 6, Ebersman, Woodward and Audenaert teaches the method of claim 1, but Ebersman further teaches wherein the first message activity score is further based on a time frame in which the past video messages are exchanged between the first client device and the second client device 
	With respect to claim 7, Ebersman, Woodward and Audenaert teaches the method of claim 1, but Ebersman further teaches further comprising: detecting that a first pictograph is displayed on the user interface of the first client device (Paragraph 67-69); determining the first message activity score transgresses a fifth threshold activity score (i.e. exceeding the tolerance threshold) (Paragraph 84-86); and responsive to determining the first message activity score transgresses the fifth threshold activity score, causing the first pictograph to be removed (i.e. changing the expression on the ideogram) from being displayed on the user interface of the first client device (Paragraph 74, 66-69, 86).
Although Ebersman teaches and first pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) a first textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33), but Ebersman does not explicitly teach first achievement pictograph and first textual achievement message.
Woodward teaches first achievement pictograph (Fig. 41 element “crown” or Fig. 41 element 640) and first textual achievement message (“Media Giant”) (Paragraph 183).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to implement Woodward’s teaching in Ebersman and Audenaert’s teaching to come up with having pictograph and textual message being achievement pictograph and achievement message.  The motivation for doing so would to provide gamification award or badges for attending or participating for winning the event which can be tracked and captured on social networks.
	With respect to claim 8, Ebersman, Woodward and Audenaert teaches the method of claim 1, but Ebersman further teaches wherein the fifth threshold activity score is transgressed when the processor does not receive, within a designated time frame, the message activity communication including data about the message indicating the change in the volume of past picture messages exchanged between the 
With respect to claim 9, Ebersman, Woodward and Audenaert teaches the method of claim 8, but Audenaert further teaches further comprising: detecting that the designated time frame has a designated time quantity remaining within the designated time frame; and causing a time limit notification to be displayed by the user interface of the first client device.
Raleigh teaches detecting that the designated time frame has a designated time quantity remaining within the designated time frame (i.e. certain time period/delay)(Paragraph 113) ; and causing a time limit notification to be displayed by the user interface of the first client device (i.e. this message will self-destruct within X seconds) (Paragraph 113).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Audenaert’s teaching in Ebersman and Woodward’s teaching to come up with having designated time frame and time quantity remaining and notification to be displayed to the user interface.  The motivation for doing so would be so the user can notified of amount of time left, to preserve confidentiality and sensitivity of the content in the message.
With respect to claim 10, Ebersman teaches a system comprising: a processor; and a memory storing instructions that, when executed by the processor, causes the processor to perform operations comprising: receiving, by a processor, a message activity communication from a first client device (i.e. sending ideogram), the message activity communication including data about a message processed by the first client device (i.e. processing ideogram)(Paragraph 41-42, 46-48); 
in response to the data about the message indicating a change in a volume of past ephemeral messages exchanged between the first client device and a second client device (i.e. the messaging platform takes into consideration the ideogram usage history of the author)(Paragraph 76, 62-65, 84-85)

adjusting the first message activity score based on the change in the volume of past ephemeral messages exchanged between the first client device and the second client device (i.e.  match score associated with ideogram may be calculated using variety of factors includes ideogram usage history of the author and based on the user’s interactions with the ideogram match score)(Paragraph 65-67, 76,  84-88), 
determining whether the first message activity score is equal to or is greater than a first threshold activity score (i.e.  highest match score still exceed the tolerance threshold )(Paragraph 85-86), and in response to the first message activity score being equal to or greater than the first threshold activity score (i.e. highest match score still exceed the tolerance threshold) (Paragraph 86), 
causing a first pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) associated with the first message activity score (i.e. presented the author with list of ideograms that have high match scores to that expression and are arranged having highest match scores first down tot lowest-scoring ideogram that still exceed the tolerance threshold) and a first textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33) associated with the first message activity score to be displayed on a user interface of the first client device and on a user interface of the second client device (i.e. upon presentation of the one or more suggested ideograms, the author may select one or more ideograms, insert the selected one or more ideogram into a message to be sent to one or more recipients(Paragraph 86, 87-88)
Although Ebersman teaches and first pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) a first textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33), but Ebersman does not explicitly teach first achievement pictograph and first 
Woodward teaches first achievement pictograph (Fig. 41 element “crown” or Fig. 41 element 640) and first textual achievement message (“Media Giant”) (Paragraph 183).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to implement Woodward’s teaching in Ebersman’s teaching to come up with having pictograph and textual message being achievement pictograph and achievement message.  The motivation for doing so would to provide gamification award or badges for attending or participating for winning the event which can be tracked and captured on social networks.
Ebersman and Woodward does not explicitly teach ephemeral messages are associated with a message deleting trigger and are deleted and no longer accessible after a predefined duration of time elapses.
Audenaert teaches ephemeral messages are associated with a message deletion trigger and are deleted and no longer accessible after a predefined duration of time elapses (i.e. the message could be provided with a property which removes the message from the client application wherein after a predetermined delay after a participant has viewed or received this specific message, the client application automatically removes the message and displays the message “This message will self-destruct within X seconds”)(Paragraph 113). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Audenaert’s teaching in Ebersman and Woodward’s teaching to come up with having message are deleted and no longer accessible after a predetermined duration of time elapses.  The motivation for doing so would be preserve confidentiality or sensitivity of the content in the message (Paragraph 113).
	With respect to claims 12-18 respectively, they teach similar limitations as claims 3-8 respectively, therefore rejected under same basis.

in response to the data about the message indicating a change in a volume of past ephemeral messages exchanged between the first client device and a second client device (i.e. the messaging platform takes into consideration the ideogram usage history of the author)(Paragraph 76, 62-65, 84-85)
accessing a first message activity score from the database that is based on the volume of past ephemeral messages exchanged between the first client device and the second client device (i.e. score on how well an ideogram is associated) (Paragraph 63-65, 76, 84-85)
adjusting the first message activity score based on the change in the volume of past ephemeral messages exchanged between the first client device and the second client device (i.e.  match score associated with ideogram may be calculated using variety of factors includes ideogram usage history of the author and based on the user’s interactions with the ideogram match score)(Paragraph 65-67, 76,  84-88), 
determining whether the first message activity score is equal to or is greater than a first threshold activity score (i.e.  highest match score still exceed the tolerance threshold )(Paragraph 85-86), and in response to the first message activity score being equal to or greater than the first threshold activity score (i.e. highest match score still exceed the tolerance threshold) (Paragraph 86), 
causing a first pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) associated with the first message activity score (i.e. presented the author with list of ideograms that have high match scores to that expression and are arranged having highest match scores first down tot lowest-scoring ideogram that still exceed the tolerance threshold) and a first textual message (i.e. present author with sticker pack 
Although Ebersman teaches and first pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) a first textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33), but Ebersman does not explicitly teach first achievement pictograph and first textual achievement message and ephemeral messages are associated with a message deleting trigger and are deleted and no longer accessible after a predefined duration of time elapses.
Woodward teaches first achievement pictograph (Fig. 41 element “crown” or Fig. 41 element 640) and first textual achievement message (“Media Giant”) (Paragraph 183).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to implement Woodward’s teaching in Ebersman’s teaching to come up with having pictograph and textual message being achievement pictograph and achievement message.  The motivation for doing so would to provide gamification award or badges for attending or participating for winning the event which can be tracked and captured on social networks
Ebersman and Woodward does not explicitly teach ephemeral messages are associated with a message deleting trigger and are deleted and no longer accessible after a predefined duration of time elapses.
Audenaert teaches ephemeral messages are associated with a message deletion trigger and are deleted and no longer accessible after a predefined duration of time elapses (i.e. the message could be provided with a property which removes the message from the client application wherein after a predetermined delay after a participant has viewed or received this specific message, the client 
	With respect to claim 20, Ebersman, Woodward and Audenaert teaches the non-transitory machine-readable storage medium of claim 19, but Ebersman further teaches wherein the operations further comprise: detecting that the first achievement pictograph is displayed on the user interface of the first client device (Paragraph 67-69); determining the first message activity score transgresses a second threshold activity score (i.e. exceeding the tolerance threshold) (Paragraph 84-86);; and responsive to determining the first message activity score transgresses the second threshold activity score, causing the first achievement pictograph to be removed (i.e. changing the expression on the ideogram) from being displayed on the user interface of the first client device (Paragraph 74, 66-69, 86).
Although Ebersman teaches and first pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) a first textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33), but Ebersman does not explicitly teach first achievement pictograph and first textual achievement message.
Woodward teaches first achievement pictograph (Fig. 41 element “crown” or Fig. 41 element 640) and first textual achievement message (“Media Giant”) (Paragraph 183).  It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to implement Woodward’s teaching in Ebersman and Audenaert’s teaching to come up with having pictograph and textual message being achievement pictograph and achievement message.  The motivation for doing so .
Allowable Subject Matter
Claims 2, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s argument with respect to amended claim language has been deemed moot in view grounds of rejection.
Furthermore, Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
Applicant states Eberman does not teach “a first message activity score from the database that is based on the volume of past ephemeral messages exchanged between the first client device and the second client device”.  
Examiner respectfully disagrees with the applicant because, in Paragraph 63-65, 76, 84-85, Ebersman teaches accessing a first message activity score from the database that is based on the volume of past ephemeral messages exchanged between the first client device and the second client device (i.e. score on how well an ideogram is associated) (Paragraph 63-65, 76, 84-85).  Examiner would like to point out that ideograph usage history for the author may be determined by considering the results of previous suggestion to that author, based on history of ideograms sent in the past year, messages, history for messages sent between certain time, for messages sent within a calendar range, for message sent to particular recipients, location etc.  Using this, messaging platform generate a list of ideograms to suggest to the author sored by the score of each ideogram or by displaying ideograms that are above certain score.  This is functionality equivalent to the claim language.

Ebersman further teaches determining whether the first message activity score is equal to or is greater than a first threshold activity score (i.e.  highest match score still exceed the tolerance threshold )(Paragraph 85-86), and in response to the first message activity score being equal to or greater than the first threshold activity score (i.e. highest match score still exceed the tolerance threshold) (Paragraph 86), 
Ebersman further teaches causing a first pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) associated with the first message activity score (i.e. presented the author with list of ideograms that have high match scores to that expression and are arranged having highest match scores first down tot lowest-scoring ideogram that still exceed the tolerance threshold) and a first textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33) associated with the first message activity score to be displayed on a user interface of the first client device and on a user interface of the second client device (i.e. upon presentation of the one or more suggested ideograms, the author may select one or more ideograms, insert the selected one or more ideogram into a message to be sent to one or more recipients(Paragraph 86, 87-88)
Although Ebersman teaches and first pictograph (Fig. 8b element 825 or Fig. 8c element 841a-b/840) a first textual message (i.e. present author with sticker pack of ideograms when certain conditions are met)(Paragraph 33), but Ebersman does not explicitly teach first achievement pictograph and first textual achievement message.
Woodward teaches first achievement pictograph (Fig. 41 element “crown” or Fig. 41 element 640) and first textual achievement message (“Media Giant”) (Paragraph 183).  It would have been obvious to 
Ebersman and Woodward does not explicitly teach ephemeral messages are associated with a message deleting trigger and are deleted and no longer accessible after a predefined duration of time elapses.
Audenaert teaches ephemeral messages are associated with a message deletion trigger and are deleted and no longer accessible after a predefined duration of time elapses (i.e. the message could be provided with a property which removes the message from the client application wherein after a predetermined delay after a participant has viewed or received this specific message, the client application automatically removes the message and displays the message “This message will self-destruct within X seconds”)(Paragraph 113). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Audenaert’s teaching in Ebersman and Woodward’s teaching to come up with having message are deleted and no longer accessible after a predetermined duration of time elapses.  The motivation for doing so would be preserve confidentiality or sensitivity of the content in the message (Paragraph 113).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Evnine et al. U.S. Patent Publication # 2017/0147696 which teaches in Paragraphs  56-57 about calculating media item score for each media items based on one or more factors and the media item score may be adjusted proportionally to the factors in the optimal manner.

C). Venkatakrishnan et al. U.S. Patent Publication # 2017/0118189 which in Paragraph 24 teaches about generating notification services including awards and executing emoji based commands that are sent through messaging application.
D).  Prabhu et al. U.S. Patent Publication # 2016/0294755 which in Paragraph 81 teaches a discard option which will delete the incoming message without displaying the offensive content and a view option which will display the incoming offensive message to the user.  
E).  Cohen et al. U.S. Patent Publication # 2007/0073823 which teaches instant messaging application identifies messages that have been marked for self-destruction after a selected period of time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453